1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.  Applicant's amendment, filed 11/08/2021, is acknowledged.
      
3.  Claims 34-37, 39, 41-48 are pending.
 
4.  The following new grounds of rejection are necessitated by the amendment submitted 11/08/2021.

4.  Claims 48 stands withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

5.  Claims 34-37, 39 and 41-47  are under consideration in the instant application as they read on a method for a method of imaging a living subject comprising: a. administering to a subject a composition comprising a contrast-producing agent associated with a targeting ligand, wherein said targeting ligand comprises the amino acid sequence as set forth in SEQ ID NO:2 or SEQ ID NO:3 in a physiologically acceptable 5 Attorney Docket No. TBS-703.USDcarrier; b. allowing sufficient time for said composition to accumulated at a target site in the subject; and c. imaging the subject using a diagnostic imaging modality, wherein the contrast-producing agent is an ultrasound contrast agent.

6.  Claim 42 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claim 42 depends from claim 34 which recites the use of “an ultrasound contrast agent”, however claim 42 broaden the scoe of claim 34 to include “contrast-producing agent is an MRI contrast agent, a SPECT contrast agent, a PET contrast agent or an optical imaging contrast agent”. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 

7.  The following new grounds of rejection are necessitated by the amendment submitted 11/08/2021.

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 34-37, 39, 41-42 and 44-47 stand rejected under 35 U.S.C. 103 as being unpatentable over US 20120156224 in view of Klibanov (Bioconjugate Chem. 2005, 16, 9-17, IDS #18) and   Kanber et al. Cardiovascular Ultrasound 2013, 11:21.

The `224 teaches and claims methods of determining the distribution of phosphatidylserine, wherein the distribution of phosphatidylserine is determined by in vivo imaging with a labeled phosphatidylserine binding agent (published claims 11-12) in an individual (i.e.,including human mammal) having malignancy (i.e., tumor) (published claim 1), wherein the phosphatidylserine binding agent is TIM fusion proteins, where the PS binding agent may be labeled for imaging, e.g. PET, SPECT, fluorescence, etc. [0010], wherein the TIM fusion protein comprises TIM-1 (claimed SEQ ID NOS: 2/3) (see published SEQ ID NO: 17, Fig. 5A, [0169]) [0003], [0181], [0187].  The `224 publication teaches the administration (i.e., in vivo) of a TIM modulator is guided by imaging with a phosphatidylserine (PS)-binding agent, e.g. TIM fusion proteins, where the PS binding agent may be labeled for imaging, e.g. PET, SPECT, fluorescence, etc. The binding agent is brought into contact with the target tumor cells, where the presence of bound agent is indicative of PS being present, and thus is indicative of the potential to activate TIM receptors on immune cells [0010], [0037].  The `224 teaches that the in vivo monitoring PS exposure (i.e., TIM target expression) after radiation therapy may be performed with a TIM fusion protein linked to a label or radiotracer. Labels could include q-dots for near IR imaging, or other more conventional labels [0039].  The polypeptide is directly labeled (covalently coupled to the polypeptide). Any of a variety of suitable labeling systems may be used, including but not limited to, radioisotopes such as 125I (i.e., Contrast-producing agent for SPECT); enzyme labeling systems that generate a detectable colorimetric signal or light when exposed to substrate; and fluorescent labels (i.e., contrast-producing agent for an optical imaging) [0077]. A detectable label includes radioactive labels, e.g. 32P, 35S, 3H (i.e., contrast-producing agent for MRI).
The therapeutic agents may be administered in a variety of ways, orally, topically, parenterally e.g. intravenous, subcutaneously, intraperitoneally, by viral infection, intravascularly, etc. Intravenous delivery is of particular interest [0036].
The induction of liver cell death in a mouse model of hepatitis or airway cell death in a model of airway reactivity promotes TIM-1 mediated costimulation by PS. As co-ligands for phosphatidylserine (PS), TIM-3 and TIM-4 (which is a counter ligand for TIM-1) further modulate immune responses in these settings via PS-binding. The identity of PS as a ligand for the TIM family members creates opportunities for imaging TIM-binding capacity in vivo and adapting therapies accordingly [0185].  Because TIM-1 is activated by binding to phosphatidylserine, a phospholipid that is exposed in irradiated tumor tissues, IT with TIM-1 may demonstrate greater specificity (and fewer ‘off target’ autoimmune side effects) than other IT agents currently under development, and the functional interaction between TIM-1 and PS in the tumor immune microenvironment provides a unique method for focusing immune activation to the irradiated tumor [0187].  The use of imaging tracers coupled to PS-binding molecules, such as TIM-containing peptides or mimics, can be used to monitor and optimize the delivery of immunotherapies that target the PS-binding TIM family members [0188].
The mouse Tim1 gene encodes a 305 amino acid membrane protein, that has 78% overall identity with rat KIM-1 and 35% identity with human HAVcr-1. A gapped multiple sequence 
TIM-1-Ig fusion proteins BALB/c TIM-1-mIgG2a has been prepared, which is a fusion protein between the TIM-1 polypeptide and the Fc region of mouse immunoglobulin. The vector has been engineered to contain a mutation in murine IgG2a Fc that minimizes binding to Fc receptors. The TIM-1 fusion protein is utilized in characterization of TIM-1 function. The TIM-1 Ig fusion protein is expected to block TIM-1 function by binding to the TIM-1 ligand and interrupt TIM-1/TIM-1-ligand interactions [0181].
The reference teachings differ from the claimed invention only in the recitation that the (c) imaging the subject suing a diagnostic imaging modality (e.g., ultrasound in claim 35) at a region of interest relative to another region; and d. computing the image from said region of interest relative to another region to yield a normalized image with a ratiometric method in claim 16, diagnostic imaging modality is ultrasound in claim 35, wherein the time allowed for the composition to accumulate at the target site is between 1-60, in claim 36, wherein the sequence further comprises a fusion protein comprising a terminal cysteine in claim 37 , wherein the contrast-producing agent is an ultrasound contrast agent in claims 38 and 40, wherein the sequence further comprises a fusion protein comprising human Fc in claim 39, wherein the ultrasound contrast-producing agent comprises gas-filled microbubbles and the targeting ligand is attached to said microbubbles by means of a covalent chemical bond in claim 41.

Klibanov  teaches that the concept of ultrasound contrast agent for molecular (targeted) imaging consists of using contrast particles with a specific ligand to the target receptors that are expressed in the area of disease.  Targeted contrast is administered intravenously, circulates in the blood stream, and accumulates in the area of interest via ligand-receptor interaction. .  Ultrasound imaging equipment is widely available. Contrast materials for intravenous use are already approved.; therefore, targeted agents capable of molecular imaging represent a logical extension of the existing technology (see page 9, left col., 3rd ¶).  Klibanov teaches that ultrasound as an imaging modality offers a cache of advantages over SPECT/PET, MRI or infrared optical imaging systems; therefore, development of molecular imaging contrast agent for ultrasound will result in many benefits (see page 9, left col., 1st ¶). The benefits include (1) a real-time modality (routinely, 20-30 frames/s or more); (2) consistently used in image-guided biopsy and therapy, such as cryoablation, (3) inexpensive and popular; equipment is widely installed worldwide, and (4) portable: equipment can be taken to the bedside, ambulance, battlefield, or private practice office (including laptop and hand-held ultrasound units) (page 9, left col., 2nd col.,).  Klibanov teaches several types of contrast particles have been suggested for ultrasound imaging, including liquid-core microemulsions and nanoemulsions, liposomes, and gas-filled microbubbles, with the average size of several micrometers. Gas-filled microbubbles offer the highest acoustic impedance mismatch and the highest recorded backscatter signals in ultrasound imaging (page 9, right col., 2nd ¶).  Klibanov teaches there are two general strategies the attachment of the targeting ligand to the microbubble shell. In the first technique, the ligand is in a separate procedure coupled to the shell-forming molecule or its precursor (such as a lipid residue), to be used as an anchor to retain the ligand attached to the shell monolayer. The bioconjugate is then mixed with the bulk material suited for shell preparation, and bubbles are generated as described above. This approach works well for small organic molecule ligands, such as peptides, peptide mimetics, carbohydrates, hormones, and vitamins (such as biotin). Preparation of ligand-lipid conjugates has been perfected years ago and applied for ligand attachment to microbubbles either directly or via a PEG spacer arm. The main advantage of this approach is the ability to perform the synthesis and product purification in the stepwise manner in the fully controlled conditions of an organic chemistry setup, ensuring high product yield and purity.  The second general approach to ligand conjugation with the bubble shell calls for covalent or noncovalent attachment of ligands to preformed microbubbles. This approach is most appropriate for the materials that are unstable in the conditions of continuous sonication, high speed shear mixing, and resulting high temperatures, that are often associated with the preparation of microbubbles. Large protein molecules, such as antibodies or antibody fragments, are easily denatured in harsh conditions. To avoid denaturation of protein ligands, reactive moieties that are stable enough to withstand bubble preparation conditions can be incorporated in the shell first and then applied for the attachment of the protein ligand to preformed bubbles (page 12, under Ligand Attachment Strategies).   If a single thiol residue is specifically introduced in a desired portion of the ligand, either by site-directed mutagenesis or by synthesis, oriented coupling to the bubbles will be achieved. The chance of ligand inactivation upon coupling via a single thiol will be greatly reduced (page 13, right col., top ¶).

Klibanov teaches that when nondestructive imaging of microbubble contrast is performed at  a low ultrasound mechanical index (Figure 3A), the signal from targeted microbubbles is relatively low, but quite visible and detectable as compared with control image where bubbles were destroyed, Figure 3C) (page 10, right col., top ¶).  
 
Kanber et al teach that GSM measurements currently have poor reproducibility across studies. This can be partly attributed to the differences in the acquisition settings used in separate studies. In order to reduce this variability, investigators have attempted to standardize ultrasonic images of carotid plaques by specifying certain acquisition settings to be used for carotid artery scanning and normalizing the resultant ultrasound images (see page 1, right col., top ¶).  Kanber et al teach that image normalisation was carried out using two different methods in order to observe their effects on the frame-by-frame variations observed. The first normalisation (NORM1) was performed by linearly scaling the ultrasound image intensities so that the GSM of a user selected blood region (i.e., ROI) inside the vessel lumen was mapped to 0 and the brightest region of the adventitia (another region) was mapped to 190. The reference regions were selected on the first image of the sequence and the reference GSM values calculated on the first frame were applied to that and all subsequent images. The second normalisation (NORM2) involved selecting blood and adventitia regions on each image separately, thus applying separate reference values to individual images (see page 3, left col., 2nd ¶). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conjugate the human TIM1-Fc ligand in the method of determining the distribution of phosphatidylserine taught by the `224 publication with gas-filled microbubbles as 

Claim 36 is included because "[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980).  

Claim 37 is included because it would have been obvious to introduce a thiol residue such as terminal cysteine at the TIM-1 targeting ligand to achieve a desired oriented coupling to the bubbles.

 From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
 
Applicant’s arguments, filed 11/08/2021, have been fully considered, but have not been found convincing.

Applicant argument regarding the US Patent 6464640 (D3) has been fully considered.  In view of Applicant argument, Examiner applied a new reference Kanber et al to address the new claimed amendment.  D3 is no longer used in the rejection. 

 10.  Claim  43 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120156224 in view of Klibanov (Bioconjugate Chem. 2005, 16, 9-17) as applied to claims 34-37, 39, 41, 42, 44-47 and Kanber et al. (Cardiovascular Ultrasound 2013, 11:21) above, and further in view of Kenis et al (JBC, Vol. 279, No. 50, pp. 52623–52629, 2004).
Applicant’s arguments, filed 11/08/2021, have been fully considered, but have not been found convincing.



However, the rejection was modified to included Kanber et al that disclosed the required steps.

11.  No claim is allowed.

12.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

(i) US 20170216206

The `034 discloses the absolute MR signal intensity in the metastatic lesions and the healthy liver was measured in manually drawn ROIs. The signal intensity in the hot spots or the entire healthy liver was normalized to the signal of an adjacent muscle (scale: 0-1) [0033]. 

Further, the absolute MR signal intensity in the metastatic lesions and the healthy liver was measured using manually drawn regions of interest (ROI). FIG. 20c shows that the time-course of the signal intensity in the hot spots or the entire healthy liver (normalized to the signal of an adjacent muscle; scale: 0-1). Lower values indicate greater contrast in T2 images, and a normalized intensity value of 1 corresponds to no contrast compared to the pre-contrast image. The pre-injection values for both the normal liver and the `hot` spots in the metastatic liver were fairly similar and close to 1. As expected, due to clearance of the particles by the liver, injection of RGD-NC resulted in contrast enhancement in the healthy liver with an intensity value of 0.83. However, the metastatic lesions exhibited a normalized signal intensity value of .about.0.44 in the post-injection images, indicating significantly higher contrast compared to the post-injection background signal of the healthy or uninvolved regions of the metastatic liver. It is important to note that this contrast may be further improved by optimization of the MRI imaging parameters or by quantifying the T2* relaxation values directly [0207]  .

(ii) US 20070014729.  The 729 publication teaches that pharmacokinetic analysis of tracer uptake was performed in the ROI for four contiguous 3 mm slices through the ACM center, and results were averaged over all slices. Area under the concentration-time curve (AUC) was integrated for the ROI at 1, 2, and 8 minutes after injection and normalized to resting dorsal muscle [0121].

(iii) US 20040101969.  The `969 teaches [0205] In vivo drug relative concentrations were performed by signal intensity image analysis over regions of interest (ROI) within heated tumors. The white boxes present in FIGS. 2A, 2B and 2C indicate these ROIs. ROIs in the tumor represent an enhanced tumor region, +ET, where 

(iv) US 20090124908.  The `908 publication teaches a signal in the myocardium is normalized to a large blood pool such as a left ventricular cavity or an intramyocardial vessel to obtain an accurate assessment of arteriole blood volume (see published claims 12 and 34).

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

December 29, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644